DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 12/21/21 is acknowledged.  The traversal is on the ground(s) that the cell gas and the blowing agent are not the same.  This is not found persuasive because WO2015042300 (the US equivalent 2016/0200889 is used in the 103 rejections set forth below) discloses that the blowing agent is retained in the cell (page 2, line 20); therefore, the cell gas comprises the blowing agent gas.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/21.
Claim Objections
Claims 5-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim (claim 3).  See MPEP § 608.01(n).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “outer jacket possibly comprises a barrier” which renders the claim indefinite because it is not clear whether a barrier is included in the claim.
Claims 1 and 3 recites the limitation “selected from the group comprising” which is improper Markush language rendering the claims indefinite because it is not clear what is included or excluded in the claims.  Proper Markush group language is - - selected from the group consisting of - -.
Claims 1, 4-5 and 10 recite the limitation “selected from the group of” which is improper Markush language rendering the claims indefinite because it is not clear what is included or excluded in the claims.  Proper Markush group language is - - selected from the group consisting of - -.
Claim 9 recites the term “preferably” which renders the claim indefinite because it is not clear whether applicant is claiming “1 or 2” or “1”.
Claim 10 recites 3 different groups of pipes which are a flexible plastic pipe, a flexible plastic pipe having an outer metal layer and a flexible metal pipe.  It is not clear if the 3 different groups are part of a Markush group or not.  For the purposes of examination, the claim has been interpreted as a Markush group containing the 3 different pipes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronnum et al. (US 9,862,127) in view of Parenti et al. (US 2016/0200889).
Bronnum discloses a thermally insulated conduit pipe (100a from Fig. 4), comprising at least one medium pipe (101 from Fig. 4), at least one thermal insulation (102, 103 from Fig. 4) arranged around the medium pipe, and at least one outer jacket (114 from Fig. 4) arranged around the thermal insulation, characterized in that said outer jacket (114 from Fig. 4) comprises a barrier (106 from Fig. 4) made of plastic, wherein said thermal insulation (102, 103 from Fig. 4) contains a foam, selected from the group of the polyurethanes (PU), the polyisocyanurates (PIR), the thermoplastic polyesters (PET), and the thermoplastic polyolefins, and wherein said outer jacket (114 from Fig. 4) is formed as a wavy pipe or a corrugated pipe and said medium pipe is formed as a flexible pipe piece (column 1, lines 10-26, column 2, lines 33-64, column 3, line 63 through column 4, line 43, column 5, lines 34-39, column 6, lines 51-58, column 7, lines 29-64).
Bronnum does not disclose said thermal insulation comprises a foam, the cell gas of which contains 10-100 vol% hydrofluoroolefins (HFOs) and 0-50 vol% (cyclo)-
Parenti discloses a thermal insulation comprising a foam, the cell gas (since the blowing agent foam is retained in the foam, paragraph [0007]) of which contains 10-100 vol% hydrofluoroolefins (HFOs) and 0-50 vol% (cyclo)-alkanes and 0- 50 vol% CO2, and wherein said HFO is selected from the group comprising compounds of the formula (1) recited in claim 1 (paragraphs [0036 – 0040] and claims 6-15) in a pipe-in-pipe (paragraph [0002]) for the purpose of providing improved thermal and mechanical properties (paragraph [0003]).
Both references are drawn to pipe-in-pipe structures containing thermal foam.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a thermal insulation comprises a foam, the cell gas of which contains 10-100 vol% hydrofluoroolefins (HFOs) and 0-50 vol% (cyclo)-alkanes and 0- 50 vol% CO2, and wherein said HFO is selected from the group comprising compounds of the formula (1) recited in claim 1 in Bronnum in order to provide improved thermal and mechanical properties as taught or suggested by Parenti.
Claims 2-5 is disclosed in Parenti (paragraphs [0002 – 0003], [0007], [0036 -0040] and claims 6-15).
Claims 6-7 and 10 are disclosed in Bronnum (column 1, lines 10-26, column 2, lines 33-64, column 3, line 63 through column 4, line 43, column 5, lines 34-39, column 6, lines 51-58, column 7, lines 29-64).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronnum et al. (US 9,862,127) in view of Parenti et al. (US 2016/0200889), as applied to claims 1-7 and 10 above, and further in view of Hayashi et al. (US 6,398,059).
Bronnum discloses a container for oil and gas (column 1, lines 25-26) comprising an EVOH barrier layer (column 4, lines 30-37).
Bronnum does not disclose a barrier layer which comprises a copolymer of ethylene and vinyl alcohol or a copolymer of ethylene and carbon monoxide or a copolymer of ethylene and carbon monoxide and propylene, and has a layer thickness of 0.05-0.5 mm, characterized in that the polymer contains 50-100 wt.% structural units of the formula (II), (III) or (IV) recited in claim 9.
Hayashi discloses a barrier layer which comprises a copolymer of ethylene and vinyl alcohol or a copolymer of ethylene and carbon monoxide or a copolymer of ethylene and carbon monoxide and propylene, and has a layer thickness of 0.05-0.5 mm, characterized in that the polymer contains 50-100 wt.% structural units of the formula (II), (III) or (IV) (column 4, lines 20-67, column 6, lines 49-61) in a fuel container (column 1, lines 4-7, column 25, lines 3-42) for the purpose of providing improved barrier properties.
Both references are drawn to fuel containers comprising an EVOH barrier layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a barrier layer which comprises a copolymer of ethylene and vinyl alcohol or a copolymer of ethylene and carbon monoxide or a copolymer of ethylene and carbon monoxide and propylene, and has a layer thickness of 0.05-0.5 mm, characterized in that the polymer contains 50-100 wt.% structural units of the formula (II), (III) or (IV) recited in claim 9 in Bronnum in order to provide improved barrier properties as taught or suggested by Hayashi.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/310,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of copending Application No. 16/310,089 encompass the scope of instant claims 1-10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 9, 2022